 



EXHIBIT 10.13

THIRD AMENDMENT TO TWO BRIDGEPOINT LEASE AGREEMENT

      Reference is made to that certain Two Bridgepoint Lease Agreement dated
September 20, 1996 as amended by First Amendment to Two Bridgepoint Lease
Agreement dated April 11, 1997 and Second Amendment to Two Bridgepoint Lease
Agreement dated October 13, 1997 and Commencement Date Declaration dated
November 26, 1997 (collectively, the “Lease”), by and between Investors Life
Insurance Company of North America (“Original Landlord”) and Brigham Oil & Gas,
L.P., a Delaware limited partnership (“Tenant”).

      WHEREAS, Hub Properties Trust, a Maryland real estate investment trust
(“Landlord”) has succeeded to the interest of Original Landlord under the Lease
whose address is c/o REIT Management & Research, Inc., 400 Centre Street,
Newton, MA 02158; and

      WHEREAS, pursuant to the Lease, Landlord leased to Tenant and Tenant
leased from Landlord certain premises (the “Premises”) more particularly
described in and subject to and upon the terms and conditions set forth in the
Lease; and

      WHEREAS, Tenant has exercised its Right of First Refusal to increase the
size of the Premises by an additional 4,696 square feet.

      NOW, THEREFORE, in consideration of the foregoing and for other
consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, Landlord and Tenant agree to the following terms and conditions
and furthermore agree that the Lease shall be amended, as follows:

      1. The definition of “Premises” set forth in Section 1.01 of the Lease is
hereby amended to reflect the following:

      "(i) For the period commencing on July 15, 1997 and expiring October 31,
1998, 20,151 rentable square feet on the fourth and fifth floors of the Building
(the “Initial Space”) plus an additional 9,480 rentable square feet on the
fourth floor of the Building (the “1st Option Space”); and (ii) for the period
commencing November 1, 1998 and thereafter, the Initial Space, the 1st Option
Space plus 4,696 rentable square feet on the fourth floor of the Building (the
“Additional Space”), all as more particularly set forth on Exhibit A-3 hereto
for a total of 34,327 square feet.”

      2. Landlord and Tenant hereby acknowledge that Tenant’s rights as to the
1st Option Space set forth in Section 2.05 have been exercised.

      3. Tenant acknowledges that Landlord has performed all work required to
the Additional Space except for completion of so-called “punch list” items.

      4. The definition of “Base Rent” set forth in Section 3.01 of the Lease
shall be amended to reflect Base Rent payable in accordance with Exhibit J
attached hereto.

      5. Exhibits A-3 and Exhibit J attached hereto shall be deemed added to the
Lease.

      6. Capitalized terms used herein without definition shall have the
meanings ascribed to them in the Lease.

 



--------------------------------------------------------------------------------



 



      Except as herein specifically amended, this Lease is hereby ratified and
confirmed.

      IN WITNESS WHEREOF, the parties have hereto executed this Third Amendment
to Two Bridgepoint Lease Agreement this ___day of November, 1998.

            LANDLORD:


HUB PROPERTIES TRUST
      By:   /s/ David M. Legore         Name:   David M. Legore        Its: Sr.
Vice President     

            TENANT :


BRIGHAM OIL & GAS, L.P.
      By:   Brigham, Inc.         Its: Managing General Partner             

                  By:   /s/ David T. Brigham       Name : David T. Brigham     
Its: Vice President     

 



--------------------------------------------------------------------------------



 



(EXHIBIT A-3 FLOOR PLAN LOGO) [h23274h2327447.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT J
BRIGHAM OIL & GAS, L.P.
RENT SCHEDULE

                                              Rent     Monthly         Term  
Sq. Ftg.     Per Month     Amortized Rent     Total  
Commencement through 10/31/98:
    29,631     $ 56,792.75     $ 3,389.00     $ 60,181.75  
 
                               
11/01/98 through 6/30/02:
    29,631     $ 56,792.75     $ 3,389.00     $ 60,181.75  
 
    4,696       9,000.67       1,354.48       10,355.15  
 
                             
 
                          $ 70,536.90  
 
                               
7/01/02 through 6/30/07:
    29,631     $ 59,262.00     $ 3,389.00     $ 62,651.00  
 
    4,696       9,392.00       1,354.48       10,746.48  
 
                             
 
                          $ 73,397.48  

 